J. FRITZ GORDON, Circuit Judge.
This matter came on to be heard upon an appeal by the Florida National Bank & Trust Company at Miami, Harold F. *29Ward and Rex Faust, as executors of the estate of Charles T. Fuchs, deceased, from an order1 of the Honorable W. F. Blanton, County Judge of Dade County, dated August 10, 1951, decreeing that the property allotted to Onie Fuchs, widow of such decedent, as dower, as well as certain jointly held property, title to which passed to her upon the death of her husband, is not chargeable with any portion of the estate taxes due by the estate of Charles T. Fuchs, deceased, and, after argument of counsel for the respective parties and upon consideration of the record and the briefs, the court is of the opinion that the order appealed from is correct and should be and hereby is affirmed.

 Order of W. F. BLANTON, County Judge, August 10, 1951:
Onie Fuchs, widow of the decedent, Charles T. Fuchs, pursuant to applicable statutes of Florida, filed in this court her petition for a determination and decree that the property allotted to her as dower, together with certain other property vested in her and her deceased husband and passing to her by right of survivorship, be exempted from the payment of any portion of the estate tax due upon the Estate of Charles T. Fuchs, deceased, and the executors filed an answer to such petition through their attorneys and the matter came on to be heard upon argument of counsel for both parties.
It is ordered, adjudged and decreed, as follows:
1. That the petition of Onie Fuchs is properly filed and the equities of the cause are in her favor and the petition should be and it is hereby granted.
2. That the property allotted to Onie Fuchs as dower, together with the property held jointly by her and her husband during his lifetime and passing to her by operation of law, which property was included in the federal estate tax return by the executors of the estate and for all of which a marital deduction under the federal revenue act is allowable, is not chargeable with the payment of any portion of estate taxes, and the executors are authorized and directed to pay all estate taxes from the remaining assets of the estate of Charles T. Fuchs, deceased.